Citation Nr: 0515357	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
osteoarthritis of the lumbosacral spine with recurrent disc 
herniation at L4-5, prior to September 23, 2002.   

2.  Entitlement to a rating in excess of 40 percent for 
osteoarthritis of the lumbosacral spine with recurrent disc 
herniation at L4-5, from September 23, 2002.   


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from November 1967 until June 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
osteoarthritis of the lumbosacral spine with recurrent disc 
herniation at L4-5, has been manifested by subjective 
complaints of pain, with radiation to the lower extremities, 
productive of severe limitation of motion, with no more than 
moderate neurological deficit.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for osteoarthritis of the lumbosacral spine with recurrent 
disc herniation at L4-5, prior to September 23, 2002, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2001).

2.  The criteria for a separate 40 percent evaluation for 
orthopedic manifestations of the service-connected 
osteoarthritis of the lumbosacral spine with recurrent disc 
herniation at L4-5, from September 23, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2004). 

3.  The criteria for a separate 20 percent evaluation for 
neurologic manifestations of the service-connected 
osteoarthritis of the lumbosacral spine with recurrent disc 
herniation at L4-5, from September 23, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). VA has 
issued regulations to implement the provisions of the VCAA. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain 
for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

With respect to notice, a VA letter issued in January 2003 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examinations.  The veteran's service department 
medical records are on file.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case of what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Factual Background

The veteran's service medical records indicate a low back 
injury in 1976 which resulted in low back strain.  Subsequent 
to service discharge, the record shows treatment for low back 
pain at Health Partners in 1996.  A September 1996 treatment 
report indicated occasional complaints of a stiff back.  
About one month earlier, however, he developed pain in the 
right low back.  Such pain was fairly local and did not 
radiate except for occasional pain down the leg.  There was 
no numbness or tingling.  He reported increasing pain while 
sleeping and when lifting.  Walking and sitting did not 
appear to bother him.  

Objectively, the veteran's posture was unremarkable, both 
sitting and standing.  He had soft tissue restrictions 
throughout most of the lumbar spine.  No list or deviations 
were noted.  The pelvis was level and the sciatic notch was 
negative for tenderness or masses.  Heel to and toe walk were 
normal.  The veteran had pain flexion to 30 degrees with pain 
over the right ischial crest.  There was no radiation.  
Straight leg raise was negative and reflexes were normal.  
Sensation was also normal.  

An October 1996 medical record from Health partners reflected 
continued treatment for low back pain.  His standing posture 
was reported as normal and there was no tenderness of the 
lumbar spine.  Flexion from 1 to 40 degrees produced 
tightness in the calves.  He was unable to bend much further 
than that.  The sciatic notch was negative for tenderness or 
masses.  Neurological examination was normal and straight leg 
raise was negative.  The examining physician did not suspect 
that there were any significant radicular symptoms.  

Also in October 1996, the veteran was examined by a physical 
therapist at Gallery Physical Therapy Center.  At that time, 
he had 70 percent motion with forward bending, 20 percent 
with backward bend, 60 percent with side bending and 40 
percent with rotation.  He could straight leg raise to 60 
degrees bilaterally.  Decreased lumbar lordosis was also 
noted.  Additionally, there was tenderness of the right 
lumbosacral spine, particularly at L4.  Finally, residual 
weakness of the left leg was detected.  The veteran was to 
participate in therapy sessions 1 to 2 times per week.  

A subsequent October 1996 record from Gallery Physical 
therapy indicated that the veteran was not following his body 
mechanics instructions.  He continued to complain of low back 
pain.  However, his range of motion was slightly improved and 
he reported that he was able to sleep better.  

In September 2001, the veteran was examined by VA.  The 
veteran stated that his lumbar pain was present "most of the 
time."  He rated such pain as a 9 out 0f 10.  He did not 
wear a brace or use a transcutaneous electrical nerve 
stimulation (TENs) unit.  The veteran also reported some 
cramps and tingling down his left leg.  He was able to walk a 
distance of one mile before becoming fatigued.  He denied 
that fatigue was a problem or that it diminished his range of 
motion.  He also denied any loss of motion as a result of 
excessive pain.  

Objectively, the veteran's gait appeared to be normal.  He 
could stand on his heels and on his toes without difficulty.  
He could also squat fully without pain.  He could flex at the 
waist from 0 to 45 degrees, though there was pain with that 
motion.  He had extension at the waist from 0 to 10 degrees, 
with pain in the lumbosacral area.  He had lateral bending 
from 0 to 20 degrees, again with pain in the lumbosacral 
area.  He had bilateral rotation from 0 to 20 degrees, with 
such motion eliciting pain.  The veteran could flex his hips 
from 0 to 90 degrees.  There was a 4+/4 muscle spasm in the 
lumbosacral paraspinous muscles.  There was no scoliosis or 
pelvic tilt and the lordotic curve was no longer present.  
Straight leg was positive on the left at 45 degrees and on 
the right at 50 degrees.  Babinski sign was negative 
bilaterally.  Sensation was normal in the right leg.  The 
veteran described a "leathery feeling" down the anterior 
portion of the calf and out onto the anterior surface of the 
left foot.  He did have sensation in that area.  There was no 
decrease in muscle strength of the lower extremities in 
muscle bundles 10-12, though strength was reduced to 4/5 in 
muscle bundles 13 through 15 in both legs.  

Following the examination, the examiner commented that the 
veteran's decreased motion of the back was not overly 
influenced by pain.  He stated that his range of motion was 
not at all affected by fatigue or incoordination.  

In a communication dated in October 2002, the veteran 
reported that his low back pain was constant.  Such pain 
extended down into his legs, causing him difficulty sleeping.  
He also was unable to walk any distance.  He indicated that 
he was in a physical therapy program.

A VA outpatient treatment report dated in October 2002 notes 
a pain score of 7 to 8 out of 10.  Again, sleeping 
difficulties were reported as secondary to back pain.  A 
subsequent October 2002 report noted a positive straight leg 
raise on the left at 35 degrees with hamstring tightness.  
His lateral bending was also limited at that time.  

The veteran was most recently examined by VA in January 2003.  
He complained of pain in the lower back area, radiating to 
the front and down into the groin on the right.  He described 
it as a "side to side pressure" causing increased pain.  
His pain was precipitated by turning over in bed.  The 
veteran also described a right area numbness in the lateral 
aspect of his knee and in the peroneal nerve area.  He had 
intermittent pain, numbness and tingling of the right knee.  
Numbness was further reported on the anterior left leg, from 
his upper thigh down into his toes.  In that area, he 
experienced an aggravating sensation which felt like a 
leather glove.   When he scratched that area, there was no 
sensation.  

At the time of the January 2003 VA examination, the veteran 
rated his pain as an 8 or 9 out of 10, at its most severe.  
When his medication was working, his pain was reduced to a 4 
or 5 out of 10.  The veteran could not walk a block before 
his back and legs began to hurt and any kind of activity 
increased his pain.  He stated that he tried physical 
therapy, which offered no relief.  He took Salsalate as 
needed and was tried on a TENs unit, which did not improve 
his symptoms.  The veteran did not wear a brace.  It was 
indicated that he was no longer working.  

Objectively, the veteran's gait was normal.  He could stand 
on his heels and toes and could do the heel-to-toe walk but 
he could not squat.  Regarding range of motion of the 
lumbosacral spine, flexion was to 40 degrees, though such 
motion caused significant pain in the lumbosacral area.  
Extension was to 5 degrees, with pain in the lumbosacral 
area.  The veteran could bend laterally from 0 to 15 degrees, 
with pain, and rotate to 20 degrees, with pain.  A midline 
scar in the lumbosacral area was noted.  

Neurologically, straight leg raising was positive at 30 
degrees, bilaterally.  Patellar reflexes were diminished.  No 
Achilles reflex was appreciated.  The veteran could not flex 
his hips without pain.  The Babinski sign was negative.  
There was decreased strength as to Muscle Groups X-XII to 3/5 
on the left and 4/5 on the right.  Sensation to monofilament 
was decreased on the right anterior thigh and lateral calf on 
the right.  In all other areas, sensation was intact to 
monofilament.  

A February 2003 VA clinical record revealed complaints of low 
back pain radiating down the posterior of the right leg.  At 
times his toes felt numb.  He experienced difficulty changing 
positions and walking any distance.  Upon physical 
examination, palpation of the spine did not produce pain.  
The veteran lacked full flexion of the right leg.  At that 
time, the veteran's pain was listed as an 8 out of 10.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Schedule), which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  A disability 
rating may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential in 
determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective on September 23, 2002.  Id.  
Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of both September 23, 2002 
and September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured. 


As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Specifically, a 60 percent evaluation may be assigned 
when there is evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months; a 40 percent 
evaluation is assigned when the incapacitating symptom 
episodes last at least four weeks but less than six weeks; a 
20 percent evaluation is assigned when the incapacitating 
episodes last at least two weeks but less than four weeks; 
and a 10 percent evaluation is assigned when the 
incapacitating episodes last at least one week but less than 
two weeks.  This remained essentially unchanged in the 
revisions effective on September 26, 2003.  In June 2004, a 
correction was published to reinsert material that was 
inadvertently omitted from the initial publication of the 
2003 revision.  69 Fed. Reg. 32449 (2004).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1).  For VA compensation purposes, normal forward 
flexion of the lumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the lumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2).  Round each range of motion 
measurement to the nearest five degrees.  38 C.F.R. § 4.71a, 
Note (4) (2004).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Diagnostic Code 8520 provides that for mild incomplete 
paralysis of the sciatic nerve, a 10 percent rating is 
appropriate; for moderate incomplete paralysis, a 20 percent 
rating is warranted; for moderately severe incomplete 
paralysis, a 40 percent evaluation is assigned; and for 
severe incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy, a 60 percent evaluation is warranted  
Complete paralysis of the sciatic nerve produces the foot 
dangling and dropping, with no active movement possible of 
muscles below the knee, flexion of the knee is either lost or 
very weakened, and warrants an 80 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

I.  Prior to September 23, 2002

The veteran is currently assigned a 40 percent evaluation for 
osteoarthritis of the lumbosacral spine with recurrent disc 
herniation, L4-5, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292-5293.  As Diagnostic Code 5292, for limitation of 
motion of the lumbar spine, does not afford an evaluation in 
excess of 40 percent, it cannot serve as a basis for an 
increased rating in this case prior to September 23, 2002.  
See 38 C.F.R. § 5292 (2001).

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, as it existed prior to September 23, 2002, a 40 percent 
evaluation was for application in the case of severe 
impairment with recurring attacks, with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Prior to September 23, 2002, the objective evidence provides 
no basis for a 60 percent evaluation under the provisions of 
Diagnostic Code 5293.  The competent evidence reveals only 
one isolated finding of muscle spasm at the time of the 
veteran's September 2001 VA examination, with no evidence of 
absent ankle jerk or persistent symptoms resulting in 
pronounced impairment.  Although the evidence of record 
indicates some neurological deficit, such symptomatology was 
already been contemplated in the currently assigned 40 
percent rating for the period in question under Diagnostic 
Code 5293.  

The Board has also considered whether an increased evaluation 
is warranted based on  additional functional loss due to 
factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 
Vet. App. at 206.  Such provisions are relevant here because 
Diagnostic Code 5293 in part involves inquiry into the 
resulting loss of range of motion due to nerve defects and 
resulting pain associated with injury to the sciatic nerve.  
See VAOGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  

Regarding functional limitation, the veteran has complained 
of difficulty lifting and walking.  Objectively, a September 
1996 private treatment report noted normal posture, both 
sitting and standing.  He also had normal heel to toe walk.  
Upon VA examination in September 2001, the veteran's gait was 
normal and he could stand on his heels and on his toes 
without difficulty.  He could also squat fully without pain.  
It was noted that the veteran did not wear a brace or use a 
TENs unit.  

The objective evidence reveals findings of pain with range of 
motion, as evidenced in a September 1996 private treatment 
record and again in a September 2001 VA examination.  
However, there was no clear finding that such pain had any 
significant functional impact.  Indeed, the veteran denied 
that fatigue was a problem or that it diminished his range of 
motion.  He also denied any loss of motion as a result of 
excessive pain.  The VA examiner commented that the veteran's 
decreased motion of the back was not overly influenced by 
pain.  Therefore, an increased evaluation on the basis of 
DeLuca considerations is not for application prior to 
September 23, 2002.  Indeed, to the extent that the veteran 
experiences any additional loss of function due to pain or 
weakness, such has been adequately accounted for in the 
currently assigned 40 percent rating.  

The Board has also considered whether any alternate 
diagnostic codes may afford the veteran an increase rating 
during the period in question.  However, as the medical 
evidence does not establish ankylosis, Diagnostic Codes 5286 
and 5289 are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5289 (2002).  The only other 
potentially applicable diagnostic code with respect to the 
veteran's service-connected osteoarthritis of the lumbosacral 
spine with recurrent disc herniation, L4-5, is Diagnostic 
Code 5295, for lumbosacral strain.  However, that diagnostic 
code does not provide a rating in excess of 40 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5295 (2002). 

Based on all of the foregoing, then, the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent prior to September 23, 2002 for his lumbosacral spine 
disorder, and therefore the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  From September 23, 2002 

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a  physician.  Therefore, the revised version 
of Diagnostic Code 5293, as in effect from September 23, 2002 
and the revised version of Diagnostic Code 5243, as in effect 
from September 26, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002, and Diagnostic Code 5243, as 
in effect from September 26, 2003, the Board must also 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations of the service-connected back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined disability rating.

In the present case, the evidence supports a finding of 
severe limitation of motion during the period in question.  
Indeed, upon VA examination in January 2003, the range of 
motion of the lumbosacral spine was flexion to 40 degrees, 
with significant pain; extension to 5 degrees, with pain; 
lateral flexion from 0 to 15 degrees, with pain; and, 
rotation to 20 degrees, with pain.   

The above range of motion findings, coupled with objective 
evidence of pain, show a disability picture consistent with a 
40 percent evaluation under Diagnostic Code 5292 for severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  However, a rating in excess of 40 percent under 
Diagnostic Code 5242, is not for assignment as unfavorable 
ankylosis of the thoracolumbar spine has not been shown.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).

Thus, a 40 percent rating for orthopedic manifestations of 
the veteran's back disability is for application.  The Court 
has clearly established that DeLuca is applicable to the 
functional equivalent of limitation of motion.  In this case, 
a 40 percent evaluation is the maximum evaluation for 
limitation of motion, and therefore, a DeLuca analysis would 
serve no useful purpose since a higher evaluation is not 
assignable on the basis of limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, Diagnostic Codes 
8522-8530 are potentially applicable.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8522-8530 (2004).

The October 2002 VA outpatient treatment report noted 
positive straight leg raising on the left at 35 degrees with 
hamstring tightness.  Additionally, the VA examination in 
January 2003 demonstrated positive straight leg raising at 30 
degrees, bilaterally.  Alt that time, patellar reflexes were 
diminished and no Achilles reflex was appreciated.  There was 
also decreased strength as to Muscle Groups X-XII as strength 
was about 3/5 on the left and 4/5 on the right.  Sensation to 
monofilament was decreased on the right anterior thigh and 
lateral calf on the right.  The medical evidence detailed 
above demonstrates moderate neurological manifestations of 
the veteran's service-connected osteoarthritis of the 
lumbosacral spine with recurrent disc herniation, L4-5.  
Thus, the veteran is entitled to a 20 percent rating under 
Diagnostic Codes 8520, 8521, 8524, 8525, or 8526 for the 
neurologic manifestations of the disability at issue.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, 
8526 (2004).

As such, the evidence supports the grant of a separate 40 
percent rating for the orthopedic manifestations of the 
disability at issue, and a separate 20 percent rating for the 
neurologic manifestations of the disability at issue, for the 
period from September 23, 2002.  

As discussed above, there is no basis for separate 
evaluations in excess of those amounts.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against a rating in excess of 40 percent for the orthopedic 
manifestations of the veteran's lumbosacral spine disorder 
and 20 percent neurologic manifestations of the veteran's 
lumbosacral spine disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for 
osteoarthritis of the lumbosacral spine with recurrent disc 
herniation, L4-5, prior to September 23, 2002, is denied.

Entitlement to a separate 40 percent evaluation for 
orthopedic manifestations of the service-connected 
osteoarthritis of the lumbosacral spine with recurrent disc 
herniation, L4-5, from September 23, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.

Entitlement to a separate 20 percent evaluation for 
neurologic manifestations of the service-connected for 
osteoarthritis of the lumbosacral spine with recurrent disc 
herniation, L4-5, from September 23, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


